BRIGHT, Circuit Judge,
concurring:
This appeal presents us with a single issue: whether the appellant filed her EEOC charge within 180 days of the alleged Title VII violation.1 The district court decided as a matter of law that she had not, basing that conclusion on portions of appellant’s deposition testimony relating to the conduct of her employer in hiring Mr. Seiver in January 1976 and Mr. Michal in 1974. The complaint, however, alleged a continuing course of discriminatory conduct, including the denial of equal pay and equal opportunities for promotion. It is well settled that a course of conduct of repeated incidents of discrimination constitutes a continuing violation for the purpose of tolling the limitations period. See, e. g., Clark v. Olinkraft, Inc., 556 F.2d 1219 (5th Cir. 1977), cert. denied, 434 U.S. 1069, 98 S.Ct. 1251, 55 L.Ed.2d 772 (1978).
The appellant’s deposition is consistent with her complaint. The full deposition testimony of Ms. Satz indicates continual erosion of her responsibilities and less favorable treatment on the job as compared with Seiver and Michal. This continuing disparate treatment, according to Ms. Satz, culminated in the change in her job description in July 1977. She filed her EEOC charge shortly thereafter, on August 18, 1977 — well within the 180-day limitation period.
I believe that, in light of the full record in this case, the district court erred in dismissing appellant’s complaint for want of jurisdiction. Her deposition did not estab*747lish conclusively that Ms. Satz’s charges related solely to the initial hiring of Seiver and Miehal. This conclusion resolves the case fully upon the issues presented by the briefs and oral arguments of the parties. I think it is premature to reach the issues discussed in part III of the majority opinion. Accordingly, I join in the result reached by the majority but limit my concurrence to parts I and II of the opinion.

. The appellant also urges that the complaint be reinstated on the basis of equitable tolling principles. Our disposition of the case makes it unnecessary for us to reach that question.